Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  September 02, 2020

The Court of Appeals hereby passes the following order:

A20A1905. MITCHELL v. THE STATE.

      The above-referenced case was docketed in this Court on May 28, 2020. In
accordance with Court of Appeals Rule 23 (a), the appellant was required to file his
brief within 20 days of that date. But on June 25, 2020, the appellant requested an
extension of time to file his brief, and this Court granted the motion, ordering the
appellant to file her brief by June 29, 2020. As of the date of this order, the appellant
has failed to do so. As a result, this appeal is hereby DISMISSED.

                                         Court of Appeals of the State of Georgia
                                                Clerk’s Office, Atlanta,____________________
                                                                          09/02/2020
                                                I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                         , Clerk.